
	
		I
		112th CONGRESS
		1st Session
		H. R. 3113
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure the icebreaking capabilities of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Polar Protection
			 Act.
		2.Long-term lease
			 of polar capable icebreakers
			(a)In
			 generalThe Secretary of the department in which the Coast Guard
			 is operating, subject to the availability of appropriations, may use
			 competitive procedures to enter into leases for 2 icebreakers that meet the
			 requirements of subsection (c).
			(b)ScheduleIn
			 exercising authority under subsection (a), the Secretary shall—
				(1)publish a request
			 for proposals not later than 90 days after the date of enactment of this
			 Act;
				(2)require submission
			 of proposals not later than 180 days after the date of enactment of this
			 Act;
				(3)make the final
			 selection of proposals not later than 279 days after the date of enactment of
			 this Act; and
				(4)require that each
			 icebreaker leased under this section begin service not later than 3 years after
			 the date the proposal for the icebreaker is selected.
				(c)Lease
			 durationEach lease entered into under this section shall be for
			 a period of not less than 10 years.
			(d)Lease
			 durationIn addition to such
			 other requirements as are established by the Secretary, each lease entered into
			 under this section shall require that—
				(1)the vessel subject
			 to the lease shall—
					(A)be owned and
			 operated by a private entity;
					(B)meet the Polar
			 Class 1 requirements for year round operations contained in the ABS Guide for
			 Building and Classing Vessels intended for Navigation in Polar Waters, 2008;
			 and
					(C)be built in the
			 United States; and
					(2)the person
			 entering the lease with the Secretary shall—
					(A)maintain the
			 vessel that is subject to the lease solely in shipyards located in the United
			 States;
					(B)ensure that such
			 vessel is available for service not less than 300 days per year;
					(C)comply with the
			 delivery requirement under subsection (b)(4); and
					(D)be able to carry
			 out the purpose of section 307(a) of the Coast Guard Authorization Act of 2010
			 (14 U.S.C. 92 note).
					
